DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OYMAN et al (2013/0286868).
As to claim 1-3, OYMAN discloses QOE-aware radio access network (RAN) architecture for HTTP-based video streaming and further discloses a method for delivering adaptive bit rate media comprising: 
Providing (figs.1-7, RAN-Nodes “RANNS”, Webservers/WebTvMedia Servers “Web-Servers” or Subset of Clients “Sub-SCs or Sub-UEs” (rebuffering media for streaming within a coverage area): RANNS, Sub-UEs, Servers, etc., [0016-0021] and [0023-0029]) an emulated adaptive bit rate server (RANNS, Sub-UEs or Servers, [0016-0021] and [0023-0029]); Intercepting one or more adaptive bit rate playlist (fragments, chunks or versions of MPD) get requests by the emulated adaptive bit rate server; Accessing (RANNS, Sub-UEs, Servers, etc.,) from the intercepted one or more adaptive bit rate playlist get requests, a media player identification (ID) and Internet Protocol (IP) address; Providing a modified adaptive bit rate playlist response to the one or more adaptive bit rate playlist get requests; Providing a plurality of dynamic downstream adaptive bit rate servers (RANNS, Sub-UEs, Servers, etc., [0027-0032]); and instantiating the plurality of dynamic downstream adaptive bit rate servers to serve the modified adaptive bit rate playlist response ([0019-0021], [0023-0029], [0034-0037], [0042-0045] and [0047-0053]), the RANNS, Sub-UEs, Servers, etc., are adaptive bit rate servers, may include proxies and based stations for intercepting the request response transactions, storing, transcoding and distributing the media fragments and related MPDs; interfaces with DASH servers, receives segments of MPD metadata file of specific formats and different versions (fragments or chunks of the media) for storage in the RANNS; modifies the MPDs, based on the MPD metadata information, Client(s) or UEs can request segments using HTPP GET message or series of partial GET messages; the RANNS can further encode, Client includes ID for retrieving fragment by fragment from different RANNS in accordance with the MPD, polls RANNS, controls the streaming session(s), adjust bitrates and other attributes based on specific conditions; the servers adaptive streaming are based on bit rate, resolution, bandwidth, varying nature of the wired, wireless, wired/wireless channel, cellular networks, etc., monitoring feed-back and other attributes; UEs further includes QoE monitoring or measuring function, rebuffering streaming content, operates as a client for an HTTP server; rebuffering based on outage threshold where Sub-UEs can be prioritized to provide streaming services to other UEs.
	As to claims 2-4, OYMAN discloses determining a server outage for one or more of the plurality of dynamic downstream adaptive bit rate servers; providing one or more additional adaptive bit rate servers on an optimized geographic basis, determining a server overload status for one or more of the plurality of dynamic downstream adaptive bit rate servers; and providing one or more additional note remarks in claim 1, further schedules plurality of RANNs or Servers including Sub-UEs to stream content to other UEs based on some feedback conditions including bit rate, resolution, network conditions, power constraints, etc. performance metrics, detecting and debugging failures, etc. QoE RRM (quality of experience) increases other parameters-transmit power, channel rates, handover criteria, modulation scheme, etc. collecting reports from Sub-UEs used in the broadcasting including prioritizing sub-UEs (poor rebuffering or outage) during scheduling and number of active UEs that can satisfy a coverage threshold.
	As to claim 6, OYMAN further discloses wherein the emulated adaptive bit rate server sends an initial modified adaptive bit rate playlist response pointing to an adaptive bit rate segment server residing on the same Internet Protocol address substantially simultaneously with the step of instantiating the plurality of dynamic downstream adaptive bit rate servers ([0024-0027] and [0033-0039]), note remarks in claims 1-3.
As to claim 7, OYMAN further discloses wherein using accelerated buffering to accelerate the step of instantiating the plurality of dynamic downstream adaptive bit rate servers ([0033-0039]), dynamic buffers.
	As to claim 8, OYMAN further discloses further comprising translating, via a network address translator, the adaptive bit rate playlist get request to obtain the source of the get request ([0016-0023] and [0033-0039])

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over OYMAN et al (2013/0286868) in view of GAGE (2016/0142321)
As to claim 5, OYMAN further discloses a broad adoption of DASH, partitioned into one or more fragments and delivered to UEs that enable easy streaming services an avoiding network address translation and firewall traversal issues ([0016-0017]), BUT appears silent as to sensing the one or more wireless handovers by the address change of a NAT translation in a tower or a gateway.
	However, GAGE discloses system and method flow-based addressing in a mobile environment and further discloses sensing the one or more wireless handovers by the address change of a NAT translation in a tower or a gateway (figs.1-12, Abstract, [0039-0043], [0056-0059] and [0065-0068]).


	Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG